Appeal from an order insofar as it grants respondent a counsel fee in connection with a motion to punish appellant for contempt and a counsel fee to defend an appeal from a judgment of separation. Order modified by (1) striking from the third ordering paragraph the figure “ $2,500.00 ” and by substituting therefor the figure “$1,500.00”, and (2) striking from the fourth ordering paragraph the second figure “ $1,375.00 ” and by substituting therefor the figure “ $375. ” As so modified, order, insofar as appealed from, affirmed, without costs. In our opionion, the counsel fee to defend the appeal is excessive. Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ., concur.